Title: Thomas Jefferson: List of Styles of Pavilions at the University of Virginia, ca. 1820, December 1820
From: Jefferson, Thomas
To: 


            
            
              
              
          PavilionsNoI.Doric of Diocletian’s baths from ChambrayII.Ionic, with dentils from the temple of Fortuna Virilis. Palladio.III.Corinthian. Palldio.IV.Doric of Albano. from Chambray.V.Ionic with modillions. Palladio’s.VI.Ionic of the Theatre of Marcellus. dentils. ChambrayVII.Doric of Palladio. with mutules.VIII.Corinthian of Diocletian’s Baths, from Chambray.IX.Ionic with dentils. Temple of Fortuna Virilis. Palladio.X.Doric of the Theatre of Marcellus. Chambray.Rotunda. Corinthian of the Pantheon. from Palladio.